Title: To James Madison from Edmund Randolph, 16–17 May 1782
From: Randolph, Edmund
To: Madison, James



Dear sir
Richmond May 16. 1782.
Mr. F. Webb, who left this place yesterday for Phila., is the bearer of a bill for 20 £ Penna. currency. I have requested him to deliver it to you. As it was not put into my hands, after it was drawn, I wish you may not meet with some impediment in the negotiation of it. For if it was drawn in my favor, the forms of business seem to require my indorsement, to assign it to another. However, I suppose congressional reputation is not yet so low, as to render such a difficulty unsurmountable, from a suspicion of your having acquired the bill thro’ fraud.
Your favor of an uncertain day of may will answer, when united with your official letter to the governor, an important purpose. It will reinforce the essential doctrine of fidelity to our allies, and alienatio[n] from G. Britain, which seems so necessary at this day to our political salvation, and is therefore urged by me with some earnestness.
On wednesday last the house of delegates met for the first time since the new election. An opposition to Mr. Tyler, the late speaker, was rumoured, before the matter came to a crisis, but was dropped, when he was proposed for the chair. Mr. R. H. Lee was mentioned, as the competitor.
Mr. Jefferson has informed the house of his election into their body and tendered a resignation. This they refuse to accept, grounding the refusal upon his own principles, delivered on a similar occasion.
Mr. Henry will be down on the 20th. inst. During the interregnum, occasioned by the absence of these two gentlemen, it is probable that a considerable degree of influence will run in the channel, suggested in my letter of last week. On this event our resolution against British goods may be harshly treated. But, I confess, that the poison of those sentiments, by which it has been opposed, does not appear to have diffused itself so widely, as I once thought it had. The cool and unprejudiced yield to the necessity of our circumstances: and call the resolution the touchstone of our attachment to the alliance. The governor himself has been moderate making no other mention of it in his public letter than mere[ly] by sa[y]ing that he had re[c]ieved [it.] The common objections to the measure recommended are that the encouragement of free importation will produce m[o]re certain, ample and cheap supplies—that it is strange, that we should be so defective in policy, as to suppress the consumption of British commodities, when G. Britain herself, who is at least as wise as Congress, has evidenced her determination by the capture of St. Eustatius to cut off the advantages, which we otherwise should draw from her trade—and that the northern states will acquire infinite emolument, as they can cover successive importations from the British dominions under invoices of a small quantity of captured merchandize. The futility of this discourse surely proves little else, than an undistinguishing, and, in some instances, a malicious mind. You must take the trouble of informing me, as soon as possible, of the yeas and nays on passing the resolution. Rhode-Island, I am sure, was at least divided: and, howsoever the vote of Penna. might have ultimately been, much disgust was discovered against the measure by one of its members.
The governor’s public letter was voluminous. It contained, among other things, his various correspondence with Mr. Morris, and some part of his epistolary intercourse with us. The report of the commee on the cessions was the most capital figure. The whole[?] mass was referred to a commee of the whole house. After the reference, Dr. Lee rose, and delivered in at the clerk’s table authenticated lists of the companies’ names; but I am not well satisfied, that such documents, as these, can throw much light upon the inquiry, howsoever they may furnish [the intelligence?] for malice.
It is certainly the professed design of the two Lees to ruin Mister Morris. Nothing can be produced from his office to which some parvenu construction is not given. [The] two Lee[s] [give?] a state of the finances much to the disadvantage of that gentleman, extracted, as is asserted from hi[s] own letter to Congress. I have contradicted the malici[ous] account. You will oblige me by forwarding the history of his expen[ces], which he reported soon after the siege of York. Can charity itself invent an excuse for these movements? Pray send me a short extract from this paper.
Colo. Carrington arrived two days ago. He brings with him some of Mr. Morris’s notes which will possibly disarm his enemy.
Mr. Lee and myself yesterday presented a request for instructions upon the four great points. Being the writer of the letter, I did not fail to hint, without possible offence, to any body the absolute Necessity of the measure. Our letter was referred to a committee, and this necessity seems to impress the whole assembly. As for myself, I had a decent opportunity for avoiding an examination before the house, by substituting Mr. Lee in my stead for every occurrence, which happened after his arrival at congress. I have taken care however to procure an audience for myself, if the resolution against British goods should be impe[a]ched.
Governor Harrison has suggested to the assembly the propriety of subjecting the court of admiralty to the controul of the executive in cases of foreigners. There is surely great reason in the idea: but I fear, our constitution forbids the execution of it.

May 17. 1782.
The badness of the weather has prevented me from being in Richmond to day. I have just heard, that the passports, which were granted for the tobacco, to be transported from hence to New-York came into discussion. Mr. R. H. Lee is said to have denied the power of congress to grant them. It is true, that the interdiction of the exercise of powers, not specially delegated, bears hard against this particular one. But how nearly will the impotence of congress resemble the umbra magni nominis, if so natural an inference from the exclusive jurisdiction in war is protested against. It astonishes me, that this business should be first discussed, as if it were the first in dignity. What does it argue to your mind? I understand, that no resolution is formed upon the subject, as yet. I omit the inclosure of a newspaper, because Mr. Hayes informs me, that he sends one weekly. I shall take his information to be just, unless I shall hear the contrary.
I hope Browse has received his hat from Parish. I left the price of it with Mr. Norton.

